DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 9, 21 & 30 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 9 & 20 of prior U.S. Patent No. 11,082,015. This is a statutory double patenting rejection.

Claims 9, 21 & 30 are dependent claims.  The combination of independent claims 1, 10 & 22 along with dependent claims 9, 21 & 30 recite the same subject matter.  As such, the dependent claims only contain subject matter which Applicant has already patented and claims 9, 21 & 30 are not patently eligible.   

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,082,015. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simply a more broad version than the parent patent.  In the present application, independent claims 1, 10 & 22 are almost identical to independent claims 1, 9 & 20 of the parent patent except that they omit some of the limitations which are now found in dependent claims 9, 21 & 30.  

Allowable Subject Matter
Claims 1-30 would be allowable if the non-statutory double patenting rejection is overcome.

Claim 1 would be allowable if the non-statutory double patenting rejection is overcome because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with determining an amplitude and a phase of an output reflected signal at an output port of the bidirectional coupler as a function of: the amplitude and the phase of the coupled forward signal coupled into the forward coupled port; and the amplitude and the phase of the coupled reverse signal coupled into the reverse coupled port.

Claims 2-9 would be allowable if the non-statutory double patenting rejection is overcome as they depend from claim 1, which is also allowable.

Claim 10 would be allowable if the non-statutory double patenting rejection is overcome because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with determining an amplitude and a phase of an output reflected signal at the output port as a function: the amplitude and the phase of the coupled forward signal coupled into the forward coupled port; and the amplitude and the phase of the coupled reverse signal coupled into the reverse coupled port..

Claims 11-21 would be allowable if the non-statutory double patenting rejection is overcome as they depend from claim 10, which is also allowable.

Claim 22 would be allowable if the non-statutory double patenting rejection is overcome because the prior art of record does not teach or fairly suggest a program product comprising a non-transitory processor readable medium comprising all the features as recited in the claims and in combination with determining an amplitude and a phase of an output reflected signal at an output port of the bidirectional coupler as a function of: the amplitude and the phase of the coupled forward signal coupled into the forward coupled port; and the amplitude and the phase of the coupled reverse signal coupled into the reverse coupled port.

Claims 23-30 would be allowable if the non-statutory double patenting rejection is overcome as they depend from claim 22, which is also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grundmann (US 10,381,878), Andarawis (US 2009/0243628), Solomko (US 2017/0352947) Backes (US 2018/0159222) and Valk (US 2020/0169235) all teach bi-directional couplers that sense a voltage at the different ports of the coupler and share similarities with Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839